Citation Nr: 1141552	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  03-35 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for residuals of left tibia fracture with hammertoe deformities, to include entitlement to a total disability rating based on individual unemployability due to the disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active naval service from February 1977 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York.

In June 2010, the Board remanded the case to the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to a compensable disability rating for osteomyelitis has been raised by the record, specifically by the Veteran's representative in August 2007 and October 2009 statements.  The issue of entitlement to service connection for a left knee disability, as secondary to service-connected left leg disabilities, has also been raised by the record, specifically by the Veteran's representative in his August 2011 brief.  These issues have not been adjudicated by the originating agency.  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the originating agency for appropriate action.


REMAND

In response to the Board's remand in June 2010, the Veteran was afforded a VA examination in October 2010 with a physician's assistant in which the examiner concluded that the Veteran's left foot remained useful to the Veteran and he was better served by his left lower extremity in his current condition than he would be served having a below-the-knee amputation with the use of a suitable prosthetic appliance.  The examiner failed to provide supporting rationale, and also failed to discuss the current severity of any hammertoe deformities.  As such, the Board finds that a new examination and opinion are warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In his brief, the Veteran's representative requested a new examination with a physician.  The Board's remand also instructed the RO or Appeals Management Center (AMC) to consider whether separate evaluations should be assigned for the Veteran's left leg, left ankle, and left foot disabilities as warranted by the evidence.  The June 2011 Supplemental Statement of the Case (SSOC), however, did not consider the possibility of separate evaluations.

Subsequent to the June 2011 SSOC, additional evidence (VA treatment records, including records of a surgery in September 2011) was received.  Any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  See 38 C.F.R. § 20.1304 (2010).  

The Board notes that the Veteran's representative maintained in his brief that the Veteran was unemployable due to his service-connected residuals of left tibia fracture with hammertoe deformities.  In May 2009, the U.S. Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  Thus, this issue must be remanded for further development by originating agency.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be provided appropriate notice in response to the claim of entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of all updated treatment records from the Northpoint VA Medical Center and any other outstanding records pertinent to the Veteran's claims.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected left tibia fracture with hammertoe deformities, to include an examination of residual surgical scars.  The claims files must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

Based on the examination results and a review of the claims files, the physician should provide an opinion as to whether no effective function of the left foot remains other than that which would be equally well served by an amputation at the site of election below the knee with use of a suitable prosthetic appliance.

In addition, the physician should provide an opinion concerning the impact of the residuals of a left tibia fracture with hammertoe deformities alone on his ability to work, to include whether they are sufficient by themselves to render him unemployable. 

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.  In particular, the RO or the AMC should determine if further development is required before the Veteran's claim for a TDIU is decided.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a disability rating in excess of 30 percent for left tibia fracture with hammertoe deformities based on a de novo review of the record.  In so doing, the RO or the AMC should consider assigning separate evaluations for the Veteran's left leg, left ankle, and left foot disabilities if warranted by the evidence.  The RO or AMC should also adjudicate the Veteran's claim for a TDIU based on the residuals of left tibia fracture with hammertoe deformities.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


